United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  January 4, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-41824
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                          JERRY W. GORE,

                                                 Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:03-CR-232-2
                       --------------------

Before JONES, Chief Judge, and JOLLY and OWEN, Circuit Judges.

PER CURIAM:*

     Jerry Wayne Gore, Jr., pleaded guilty without a written plea

agreement to conspiracy to possess with the intent to distribute

500 grams or more of a mixture or substance containing a detectable

amount of methamphetamine.    Following United States v. Booker,

543 U.S. 220 (2005), this court vacated Gore’s original sentence

and remanded the case for resentencing.     On remand, the district

court found by a preponderance of the evidence that 1,630.11 grams

of “ice” was attributable to Gore.   The court sentenced Gore to 327

months of imprisonment and five years of supervised release.

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
          Gore argues that his guilty plea was not knowingly and

intelligently made because neither the factual basis nor the FED.

R. CRIM. P. 11 colloquy mentioned an “ice” conspiracy.         He argues

that by failing to advise him of the true nature of the charge to

which he was pleading guilty, the district court failed to comply

with FED. R. CRIM. P. 11(b)(1)(G).      Where, as here, a defendant did

not object to Rule 11 error in the district court, this court

reviews for plain error.      United States v. Vonn, 535 U.S. 55, 59

(2002).

      A guilty plea involves the waiver of several constitutional

rights and, accordingly, must be knowing and voluntary.         Boykin v.

Alabama, 395 U.S. 238, 242-44 (1969); see FED. R. CRIM. P. 11.         Rule

11   explicitly   requires   that   the   district   court   “inform   the

defendant of, and determine that the defendant understands ... the

nature of each charge to which the defendant is pleading.” FED. R.

CRIM. P. 11(b)(1)(G).   Rule 11(b)(1)(G)’s requirement regarding the

nature of the charge is fulfilled when the defendant is informed of

the elements of the offense charged.      See United States v. Lujano-

Perez, 274 F.3d 219, 224 (5th Cir. 2001).

      The fact that the methamphetamine involved in the offense was

“ice” was not a fact that increased the statutory penalty for

Gore’s crime such that it, in effect, became an essential “element”

of the offense charged.      See Apprendi v. New Jersey, 530 U.S. 466,

490 , 494 n.19 (2002).        Although the involvement of “ice” did

affect Gore’s sentencing guidelines range, the district court

                                    2
could, following Booker, “continue to find by a preponderance of

the evidence all facts relevant to sentencing, even if those facts

increase     the   guideline    sentencing    range.”      United    States   v.

Johnson, 445 F.3d 793, 798 (5th Cir. 2006), cert. denied, 126 S.

Ct.   2884   (2006).     Gore    has   not   established    error,    plain   or

otherwise, in the validity of his guilty plea.

Vonn, 535 U.S. at 59.

       Gore’s argument that his post-Booker sentence violated due

process is likewise without merit.            See United States v. Mares,

402 F.3d 511, 519 (5th Cir.), cert. denied, 126 S. Ct. 43 (2005)).

To the extent that Gore argues that Mares was wrongfully decided,

one panel of this court may not overrule a prior panel’s decision

in the absence of an intervening contrary or superseding decision

by this court sitting en banc or by the United States Supreme

Court.     See United States v. Ruff, 984 F.2d 635, 640 (5th Cir.

1993).

      AFFIRMED.




                                       3